       In the United States Court of Federal Claims
                                        No. 18-1679C

                                 (Filed: November 1, 2018)

************************************** *
                                       *
NAVIENT SOLUTIONS, LLC,                *
                                       *
                    Plaintiff,         *
                                       *
 v.                                    *
                                       *
THE UNITED STATES,                     *
                                       *
                    Defendant,         *
                                       *
************************************** *

                                  SCHEDULING ORDER

         As agreed with counsel for both parties, the Court will hold a telephonic preliminary
scheduling conference in this case on Monday, November 5, 2018, at 10:00 AM EST. Prior
to this time, counsel for both parties will receive instructions on joining the conference call.

       IT IS SO ORDERED.

                                                           s/ Thomas C. Wheeler
                                                           THOMAS C. WHEELER
                                                           Judge
